Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maurice Dugger appeals from the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), arguing that the district court abused its discretion in determining where, within the reduced guideline range, to impose sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dugger, No. 3:05-cr-00197-1 (S.D.W.Va. Aug. 7, 2008); see U.S. Sentencing Guidelines Manual § 1B1.10 cmt. n. 1 (B)(iii). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.